DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 11/22/2021 has been entered.  Claims 1-16 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims 1, 15 and 16 contain subject matter "identify a page based on identification information of each page included in the home page enumerated in the analysis result", "determine whether a goal expected by the page is achieved based on a difference between the time information indicative of the accessed time for the same browsing person judged based on the identification information of the browsing person and the time information indicative of the time when the content of the inquiry form is sent to the information processing system", "obtain a value based on a number of accesses per one page and a number of times the goal is achieved", and "send, as a second communication unit, to a user terminal operated by a user, the created improvement information and the value with respect to the page included in the home page enumerated in the analysis result together with information indicating whether the value is not less than or is less than a threshold value", which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the Remarks, Applicant points out paragraph [0270] for supporting the amendment.  However, Examiner finds nothing in the paragraph [0270] of the Specification (either from original file or published version) for supporting the above amended features.  In addition, Examiner called Mr. Paris (Applicant’s representative) to discuss this matter, Mr. Paris has provided Figure 23 including steps 101-105 and paragraphs 253-269 of the Specification (original file).  However, Examiner does not agree with this provided information.  Please verify.

Claims 2-14 depend on claim 1.  Therefore, claims 2-14 are rejected under the same rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.




/CHAU T NGUYEN/Primary Examiner, Art Unit 2177